UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Luis Agapito, on behalf of himself and                              5/10/2021
 others similarly situated,

                               Plaintiff,                   1:18-cv-08079 (ALC) (SDA)

                   -against-                                ORDER

 Amir Ram Bagels, Inc. d/b/a Tal Bagels et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties are directed to appear for a telephone conference in the above-captioned

matter on Tuesday, May 18, 2021 at 12:00 p.m. to discuss the Second Amended Complaint. At

the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and

enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              May 10, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
